DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 34, and 36 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa (5,238,721). 
21.	Nakazawa teaches a flexible support screen capable of use in an outdoor decking system, the flexible support screen being configured to support a plurality of tiles on a top surface of the  outdoor decking structure when the flexible support screen is positioned between the top surface of the outdoor decking structure and the plurality of tiles, each tile being unadhered to the flexible support screen and laterally spaced apart from adjacent tiles on the flexible support screen to form spaces between each tile (tape 7 is a separate and detachable from the tile, so the system is capable of forming  spaces between each tile) and the adjacent tiles, the flexible support screen comprising: 
a drainage layer 5 having:
a top surface having a plurality of upper openings (the square openings shown in Fig. 3); 
a bottom surface spaced apart from the top surface, the bottom surface having a plurality of lower openings (the square openings at the bottom); and
a plurality of channels, each channel extending between an upper opening of the top surface and a lower opening of the bottom surface (the channel defined by the openings and walls of the square space), each of the plurality of channels being configured to receive a fluid from at least onethe upper opening of the top surface from one of the spaces between the adjacent tiles and direct the fluid through the drainage layer to exit through at least one of the lower openings of the bottom surface and on to the top surface of the outdoor decking structure;
wherein sheet 5 is capable of being compressed at least to some degree to accommodate the top surface of the outdoor decking structure and provide for a top surface of the flexible support screen to be flat when the top surface of the outdoor decking structure is uneven because the elasticity of the sheet 5 allows for unevenness in the form of, for example, protruding small screw heads or stones to be compensated for regionally. 
Examiner remarks that the claim is drawn to a screen, the screen capable of use in an outdoor decking system. The tile and decking structure are considered to be intended use claim elements, and as such, these limitations are given only minimal patentable weight. 

34.	Nakazawa teaches the flexible support screen of claim 22, Nakazawa further teaching the channels are arranged in a regular pattern across the drainage layer, regular meaning having equidistant spacing between channels.
36.	Nakazawa teaches the flexible support screen of claim 22, Nakazawa in view of McDonald further teaching the flexible support screen is necessarily sufficiently flexible to maintain a reasonable facsimile of its original shape after being rolled up over itself because the sheet is “elastic”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 – is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of Vershum (2006/0032170).
25.	Nakazawa teaches the flexible support screen of claim 21, Nakazawa further teaching the lower openings are formed by edges of a channel because the lower openings are formed by opposing, parallel, rubber coating layer 52 walls which form a “channel” as broadly recited, as water that gets between these opposing walls would flow and be directed to some degree by these walls. Nakazawa does not teach the openings formed by a channel edge spaced from the decking top surface. Vershum teaches openings formed by a channel edge spaced from a top surface (square openings 14 are formed by a channel edge (the edges of opposing, parallel, walls of the mesh between the nodes are essentially channels) spaced from the top surface of structure 24, Fig. 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  substitute the Nakazawa rubber mesh for strength, para. 21, such an edge structure having the additional benefit of allowing fluid to travel across the top surface because the Vershum mesh is thinner at the edge as defined than at the node, Fig. 3. 
Claim 25 is understood to be drawn to, in combination, a screen and outdoor decking structure because the applicant has positively recited claim elements other than the apparatus (the screen). An example of positive recitation of the outdoor decking structure is the claim recites the screen channel edge “spaced apart” from the outdoor decking structure top surface. In re Larsen, 10 Fed. App’x 890 (Fed. Cir. 2001). 

Claims 22-23, 26, 28-29, 31-32, and 37-38 – are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of McDonald (8,468,770).
22.	Nakazawa does not teach that the flexible support screen further comprises a bedding layer positioned on the top surface of the drainage layer, the bedding layer having: a top surface configured to engage a bottom surface of the tile; and a bottom surface configured to engage the drainage layer. McDonald, Fig. 5, teaches a flexible support screen for “ceramic tile” comprises a bedding layer 70 positioned on the top surface of a lower layer 66, the bedding layer having: a top surface configured to engage a bottom surface of the tile; and a bottom surface configured to engage the lower layer, col. 9, lines 8-11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the McDonald bedding on Nakazawa drainage layer 5 to enhance the stability of the tile under vertical load beyond the stability already provided by drainage layer 5 in the same way the present support screen uses a bedding layer over a layer (the drainage/conformity layer) that already creates a tile bed, “channels 804 and 805…create a bed for tiles”.

23.	Nakazawa in view of McDonald teaches the flexible support screen of claim 22, Nakazawa in view of McDonald further teaching the compressibility of the bedding layer is greater than a compressibility of the drainage layer because foam is significantly more easily compressed than rubber coated strands. Should applicant disagree that foam is more easily compressed than rubber coated strands, Examiner Officialy Notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the foam to be more easily compressed than the rubber coated strands for enhanced bedding stability. 

26.	McDonald does not expressly teach the bedding layer is configured to provide for water to pass between the top surface of the bedding layer and the bottom surface of the bedding layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the bedding layer to be configured to provide for water to pass between the top surface of the bedding layer and the bottom surface of the bedding layer to prevent water from pooling above the bedding layer. Examiner remarks that a bedding layer configured to provide for water to pass between the top surface of the bedding layer and the bottom surface of the bedding layer is considered a matter of design choice, the bedding layer of Fig. 10B provides for water to not pass between the top surface of the bedding layer and the bottom surface of the bedding layer. 

28.	Nakazawa in view of McDonald teaches the flexible support screen of claim 22, Nakazawa in view of McDonald further teaching the drainage layer and the bedding layer are flexible and compressible and maintain their structural integrity in normal indoor and outdoor environmental conditions because the Nakazawa screen is a “sheet” that necessarily maintains structural integrity in normal indoor and outdoor environmental conditions. 

29.	Nakazawa in view of McDonald teaches the flexible support screen of claim 22, McDonald further teaching the bedding layer is compressible upon receiving a load on its top or bottom surface because it is made of foam. 

30.	Nakazawa in view of McDonald teaches the flexible support screen of claim 22, Nakazawa further teaching wherein the flexible support screen has an inherently variable rate of compression upon receiving a force directed upon either the top surface or the bottom surface of the drainage layer at least because upon application of a vertical force by the tile, the compressive force is less toward the top of the screen compared to the middle, as the ribs 52 are narrower at the top as seen in Fig. 3.

31-32.	Nakazawa in view of McDonald teaches the flexible support screen of claim 22, McDonald further teaching the bedding and lower layer are integrally attached to each other, col. 9, lines 1-36. 

37-38.	McDonald does not expressly teach the bedding layer has a thickness greater than 0.030 inches and a Shore A hardness less than 40. However, Examiner notes that McDonald is made of foam just like applicants bedding layer. In any case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the bedding layer to have a thickness greater than 0.030 inches and a Shore A hardness less than 40 for durability. 

Claim 39 – is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of McDonald and in further view of Albert (2014/0083034). 
39.	McDonald does not expressly teach the top surface of the bedding layer has a coefficient of static friction of at least 0.8 for engaging the bottom surface of the tile. Albert teaches a surface of a layer has a coefficient of static friction of at least 0.8 for engaging a surface of the tile, claim 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the top surface of the bedding layer to have a coefficient of static friction of at least 0.8 for engaging the bottom surface of the tile for enhanced tile slip-resistance. 

Claim 40 – is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of McDonald and in further view of Ramesh (2003/0219582). 
40.	McDonald does not expressly teach the flexible support screen has a thickness less than 0.500 inches. Ramesh teaches a flexible support screen has a thickness less than 0.500 inches, para. 38. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the flexible support screen to have a thickness less than 0.500 inches for minimal interference with the tile to sheet 5 interaction. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on new reference, Vershum, for the matter specifically challenged in the argument.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BABAJIDE A DEMUREN/               Primary Examiner, Art Unit 3633